Citation Nr: 1133520	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to February 1946.  The Veteran died in September 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In December 2008, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the appeal is REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the appellant's claim for service connection for the cause of the Veteran's death.

The Board's December 2008 Remand instructed the RO to forward the claims file to a VA physician for an opinion as to whether the Veteran's service-connected residuals of cold injury to the ears and both lower extremities, with left below the knee amputation, at least as likely as not (50 percent probability or greater) materially contributed to or hastened the Veteran's death.  Therein, the examiner was also instructed to address the appellant's contention that a chronic infection resulting from the Veteran's service-connected conditions contributed to the Veteran's death, and to provide a rationale for any opinion expressed.

Pursuant to this Remand instruction, the claims file was forwarded to a nurse practitioner, who rendered the requested opinion with rationale in November 2010.  While the Board notes that a VA physician provided his signature to approve the nurse practitioner's November 2010 opinion report, the Board notes that its December 2008 Remand instructions specifically requested that a VA physician review the claims file and provide the requested opinion.  As a result, the claims file should now be forwarded to a VA physician for review and an opinion regarding the likelihood that the Veteran's service-connected disabilities contributed to his death.  The Court has held that where the Remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Forward the claims file to a VA physician for an opinion as to whether the Veteran's service-connected residuals of cold injury to the ears and both lower extremities, with left below the knee amputation, at least as likely as not (50 percent probability or greater) materially contributed to or hastened the Veteran's death.  The physician should address the appellant's contention that a chronic infection resulting from the Veteran's service-connected conditions contributed to the Veteran's death.  The claims file must be reviewed by the physician prior to rendering the requested opinion.  A complete rationale for all opinions expressed should be provided.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

